OPINION AND ORDER
On September 18, 1986, this court entered an order in Harold W. Faughn v. Commonwealth, No. 86-SC-457-I, granting appellant’s motion for leave to supplement the record on appeal with the transcript of evidence. The order further provided:
*889The court reporter in the above-styled action shall certify and complete the supplemental record within thirty (30) days of the date of the entry of this order. If the supplemental record is not so certified, Ms. Carolyn Conner shall appear before this court on October 28, 1986 at 2:30 p.m., to show cause why she should not be held in contempt of this court for her failure to timely file the transcript of evidence in the above-styled action.
On September 19, 1986, this court entered an order in Michael Wofford v. Commonwealth, No. 86-SC-715-I, granting appellant’s motion for leave to supplement the record on appeal with the transcript of evidence. The order further provided:
The court reporter in the above-styled action shall certify and complete the supplemental record within thirty (30) days of the date of the entry of this order. If the supplemental record is not so certified, Ms. Carolyn Conner shall appear before this court on October 28, 1986 at 3:00 p.m., to show cause why she should not be held in contempt of this court for her failure to timely file the transcript of evidence in the above-styled action.
The court reporter in the above-referenced actions, Ms. Carolyn Conner, failed to comply with this Court’s orders and failed to appear at the hearings on October 28, 1986. Ms. Conner belatedly filed the supplemental record in Michael Wofford v. Commonwealth, No. 86-SC-715-I, and failed to file the supplemental record in Harold W. Faughn v. Commonwealth, No. 86-SC-457-I.
On November 6, 1986, this court entered an order in the action styled In Re: Ms. Carolyn Conner, No. 86-SC-993-I, directing Ms. Carolyn Conner to appear before this Court on November 18, 1986 at 3:00 p.m., to show cause why she should not be held in contempt of this Court for her flagrant disregard of the orders of this Court. At the hearing held on November 18,1986, Ms. Conner appeared and offered no explanation or excuse for her failure to timely certify and complete the supplemental records in the Wofford and Faughn cases or for her failure to appear at the hearings on October 28, 1986.
As Ms. Conner offered no explanation for her failure to abide by the orders of this Court, we find no reason or excuse for Ms. Conner’s failure to timely file the supplemental records in the Faughn and Wof-ford cases. We further find no reason or excuse for Ms. Connor’s failure to appear at the show cause hearings on October 28, 1986. It is therefore the order of this Court that said Carolyn Conner is found in contempt of court and fined $300 for her contempt. In consideration of this being the first conviction for Ms. Conner, payment of $150 of her fine is suspended subject to further conduct.
This Court further orders Ms. Conner to file the supplemental record in Harold W. Faughn v. Commonwealth, No. 86-SC-457-I, within five days of the entry of this order. Failure to file the supplemental record within five days shall result in the imposition of a $150 fine per day. Costs of this proceeding are assessed against Ms. Conner.
All sitting.
STEPHENS, C.J., and GANT, LAMBERT, LEIBSON and WINTERSHEIMER, JJ. concur.